 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   REGINA SCHINDLER, et al.,                      No. 1:19-cv-01188-DAD-BAM
12                  Plaintiffs,                     ORDER GRANTING PLAINTIFFS’ REQUEST
                                                    TO SEAL DOCUMENTS
13
            v.
14                                                  (Doc. No. 21)
     MERCED CITY SCHOOL DISTRICT, et
15
     al.,
16

17                  Defendants.

18
            Currently before the Court is the request by Plaintiffs Regina Schindler and Duwayne C.,
19
     by and through his guardian ad litem Regina Schindler, (“Plaintiffs”) to seal the parties’ Joint
20
     Scheduling Report filed on January 2, 2020. (Doc. No. 13.) Defendants Merced City School
21
     District, operating as Charles Wright Elementary School, Ken Cooper, Veronica Villa, Brian
22
     Meisenheimer, Doug Collins, and Olivia Zarate (“Defendants”) were served with a copy of the
23
     request and did not submit an opposition. For the reasons that follow, Plaintiffs’ request is
24
     GRANTED.
25
             “Historically, courts have recognized a ‘general right to inspect and copy public records
26
     and documents, including judicial records and documents.’” Kamakana v. City & Cty. of
27
     Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
28
                                                      1
 1   U.S. 589, 597 & n.7 (1978)). “[J]udicial records are public documents almost by definition, and

 2   the public is entitled to access by default.” Id. at 1180. This “federal common law right of access”

 3   to court documents generally extends to “all information filed with the court,” and “creates a

 4   strong presumption in favor of access to judicial documents which can be overcome only by

 5   showing sufficiently important countervailing interests.” Phillips ex. Rel. Estates of Byrd v. Gen.

 6   Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002) (citations and quotation marks omitted). Two

 7   standards govern whether documents should be sealed: a “compelling reasons” standard and a

 8   “good cause” standard. Kamakana, 447 F.3d at 1179; see also Pintos v. Pac. Creditors Ass'n, 605

 9   F.3d 665, 677-78 (9th Cir. 2010). The key in determining which standard to apply is “whether

10   the motion is more than tangentially related to the merits of a case.” Ctr. For Auto Safety v.

11   Chrysler Group, LLC, 809 F.3d 1092, 1096 (9th Cir. 2016). The “good cause” standard, which is

12   applicable here, presents a lower burden for the party wishing to seal documents. Pintos, 605

13   F.3d at 678. Courts determine whether good cause exists to protect the information from being

14   disclosed to the public by “balancing the needs for discovery against the need for confidentiality.”

15   Id. (quoting Phillips, 307 F.3d at 1213).

16            According to the request,1 the parties submitted a Joint Scheduling Report on January 2,

17   2020, which inadvertently included confidential and sensitive settlement communications

18   between the parties on page 13 lines 13 and 14. (See Doc. No. 13.) Plaintiffs seek to file a

19   redacted Joint Scheduling Report which excludes the dollar amount of the parties’ settlement

20   communication. Plaintiffs have additionally provided a stipulation to the request to seal signed
21   by Defendants. Having considered the request and the documents at issue, the Court concludes

22   that Plaintiffs’ have sufficiently shown good cause for maintaining the Joint Scheduling Report

23   filed January 2, 2020 under seal and for filing a Joint Scheduling Report which redacts the

24   settlement communications at issue.

25            Accordingly, good cause being shown, IT IS HEREBY ORDERED:

26
     1
              Local Rule 141(b) directs a party seeking to seal documents to electronically file a “Notice of Request to
27   Seal Documents” and to e-mail a “Request to Seal Documents,” proposed order, and all documents covered by the
     request to the appropriate Judge or Magistrate Judge’s proposed order e-mail box. Here, Plaintiffs electronically filed
28   the Request to Seal Documents concurrently with the Notice of Request to Seal Documents. (See Doc. No. 21.)
                                                               2
 1              1.   Plaintiffs’ request to seal (Doc. No. 21) is GRANTED;

 2              2.   The Clerk of Court is directed to SEAL the Joint Scheduling Report filed on

 3   January 2, 2020 (Doc. No. 13); and

 4              3.   The parties may file a Joint Scheduling Report which redacts the settlement

 5   communications set forth on page 13 lines 13 through 14 as proposed in Exhibit 1 to the request

 6   to seal.

 7
     IT IS SO ORDERED.
 8

 9       Dated:      February 3, 2020                        /s/ Barbara     A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
